





























June 30, 2008







Cincinnati Financial Corporation

CFC Investment Company

P.O. Box 145496

Cincinnati, Ohio 45250




Attention:  Kenneth W. Stecher, Chief Executive Officer




Re:

$75,000,000.00 Discretionary Line of Credit




Dear Mr. Stecher:




I am pleased to confirm that PNC Bank, National Association (the “Bank”) has
approved a $75,000,000.00 discretionary line of credit to Cincinnati Financial
Corporation and CFC Investment Company, on a joint and several basis
(collectively, the “Company”).  Advances made under the line of credit, if any,
shall be due and payable on the last day of the applicable interest period, and
all obligations of the Company to the Bank shall be due and payable upon the
occurrence of an event of default.  All advances will bear interest and be
subject to the terms and conditions set forth herein and in the accompanying
$75,000,000.00 third amended and restated discretionary line of credit note to
be executed by the Company in favor of the Bank (the “Note”).  The line of
credit will be reviewed by the Bank from time to time and in any event prior to
its expiration on June 30, 2009 (the “Expiration Date”) to determine whether it
should be continued or renewed.




This is not a committed line of credit.  The Company acknowledges and agrees
that advances made under this line of credit, if any, shall be made at the sole
discretion of the Bank.  The Bank may decline to make advances under the line or
terminate the line at any time and for any reason without prior notice to the
Company.  This letter sets forth certain terms and conditions solely to assure
that the parties understand each other’s expectations and to assist the Bank in
evaluating the status, on an ongoing basis, of the line of credit.




The Bank’s willingness to consider making advances under this facility is
subject to the Company’s ongoing agreement:  (a) to furnish the Bank with (i)
audited annual financial statements for Cincinnati Financial Corporation and
unaudited annual financial statements for CFC Investment











--------------------------------------------------------------------------------

Cincinnati Financial Corporation

June 30, 2008

Page 2







Company within 120 days after the end of its fiscal year, (ii) unaudited
quarterly financial statements for each of Cincinnati Financial Corporation and
CFC Investment Company within 45 days after the end of each fiscal quarter and
(iii) annual statutory statements for Cincinnati Financial Corporation’s
principal insurance operating subsidiary promptly upon preparation, and (iv)
such other financial information as the Bank may reasonably request from time to
time promptly after receipt of each request; (b) to notify the Bank as soon as
practicable following the occurrence of any default (or event which, with the
passage of time or giving of notice or both, would become a default) under any
direct or contingent obligation of the Company; and (c) upon the Bank’s request,
to furnish copies of any covenant compliance certificates prepared in connection
with any such obligations.




Please indicate the Company’s agreement to the terms and conditions of this
letter by having the enclosed copy of this letter executed where indicated and
returning it to me.  Prior to the making of any advances hereunder, the Company
must deliver to the Bank a duly executed original of the Note and a certified
copy of resolutions and an incumbency certificate, each in form and substance
satisfactory to the Bank.




I am pleased to offer support for your banking needs and look forward to working
with you.




Very truly yours,




PNC BANK, NATIONAL ASSOCIATION







By:

/S/ C. J. Richardson

Name: C. Joseph Richardson

Title: Senior Vice President














--------------------------------------------------------------------------------

Cincinnati Financial Corporation

June 30, 2008

Page 3










Agreed and accepted this 3rd day of July, 2008.




CINCINNATI FINANCIAL CORPORATION




By:

/S/ Kenneth W. Stecher

Name: Kenneth W. Stecher

Title: President & CEO







CFC INVESTMENT COMPANY




By:

/S/ Kenneth W. Stecher

Name: Kenneth W. Stecher

Title: CEO


















